Exhibit 10.45

 

AIRCRAFT PURCHASE AGREEMENT

 

This Aircraft Purchase Agreement (“Agreement”) is entered into as of
February 16, 2006, between and among Wilmington Trust Company, not in its
individual capacity but solely as owner trustee (“Seller”), of a trust described
on Schedule 1 (“Trust”) and beneficially owned by Marathon Structured Finance
Fund, L.P. (“Marathon”) through Marathon’s participation in the beneficial
interest in a trust estate, Marathon, and Hawaiian Airlines, Inc. (“Purchaser”).

 

WHEREAS, pursuant to that certain Letter of Intent dated as of February 10, 2006
(“Letter of Intent”) Purchaser agreed to purchase from the Seller, and Seller
agreed to sell to the Purchaser, among other things, three (3) used Boeing
767-332 aircraft, in passenger configuration, bearing manufacturer’s serial
numbers 23275, 23277 and 23278 and FAA (as defined below) registration numbers
N116DL, N118DL, and N119DL, respectively, and six (6) General Electric Model
CF6-80A2 aircraft engines bearing, respectively, manufacturer’s serial numbers
580314 and 580315 (N116DL), 580317 and 580318 (N118DL), and 580319 and 580320
(N119DL), and including all installed, appurtenant, and loose parts and
equipment (whether or not installed on board) and all logs, manuals, drawings,
and other technical documentation and Technical Records (as defined below)
associated therewith (collectively, the “Aircraft”). for the required Purchase
Price (as defined below).

 

NOW, THEREFORE, for and in consideration of the premises and covenants herein
contained the parties hereto agree as follows:

 


1.                                      DEFINITIONS


 


1.1                               “AGREEMENT” HAS THE MEANING SET FORTH IN THE
PREAMBLE HERETO;


 


1.2                               “AIRCRAFT” MEANS THE AIRCRAFT DESCRIBED IN THE
RECITALS HERETO;


 


1.3                               “BILL OF SALE” SHALL MEAN AN EXECUTED BILL OF
SALE IN SUBSTANTIALLY THE FORM OF EXHIBIT B HERETO THAT WILL NOT BE FILED WITH
THE FAA;


 


1.4                               “CLOSING DATE” SHALL MEAN A DATE ON OR PRIOR
TO FEBRUARY 22, 2006 WHICH IS MUTUALLY AGREED BY SELLER AND PURCHASER;


 


1.5                               “DELIVERY” MEANS THE TRANSFER ON THE CLOSING
DATE OF FULL LEGAL AND MARKETABLE TITLE TO THE AIRCRAFT BY SELLER TO PURCHASER
HEREUNDER, FREE OF ALL SECURITY INTERESTS; PROVIDED THAT FOR THE PURPOSES OF
THIS DEFINITION AND THIS AGREEMENT, SATISFACTION (OR WAIVER BY THE PURCHASER) OF
THE CONDITIONS IN SECTION 4.2 AND SATISFACTION (OR WAIVER BY THE SELLER) OF THE
CONDITIONS IN SECTION 4.1 SHALL CONSTITUTE DELIVERY OF THE AIRCRAFT;


 


1.6                               “DELTA” MEANS DELTA AIR LINES, INC.;


 


1.7                               “ESCROW AGENT” MEANS ORRICK, HERRINGTON &
SUTCLIFFE LLP OR SUCH SUCCESSOR ESCROW AGENT IN ACCORDANCE WITH THE ESCROW
INSTRUCTIONS;


 


1.8                               “ESCROW INSTRUCTIONS” MEANS THAT CERTAIN
ESCROW AGREEMENT DATED AS OF FEBRUARY 16, 2006, BETWEEN AND AMONG PURCHASER,
SELLER, AND THE ESCROW AGENT;


 

--------------------------------------------------------------------------------


 


1.9                               “EXISTING MORTGAGES” MEANS EACH OF THOSE
CERTAIN TRUST INDENTURE AND SECURITY AGREEMENTS IN RESPECT OF EACH RESPECTIVE
AIRCRAFT, EACH DATED AS OF DECEMBER 1, 1986, AND EACH RECORDED WITH THE FAA ON
JANUARY 15, 1987, WHICH EXISTING MORTGAGES SHALL BE RELEASED BY THE INDENTURE
TRUSTEE UPON RECEIPT OF THE PURCHASE PRICE;


 


1.10                        “EXISTING STRUCTURE” MEANS THE CURRENT LEVERAGED
LEASE STRUCTURES WHEREBY EACH OF THE AIRCRAFT (I) WERE SUBJECT TO LEASES BY
DELTA, AS LESSEE, BUT WHICH LEASES WERE SUBSEQUENTLY REJECTED BY DELTA IN ITS
CURRENTLY PENDING CHAPTER 11 BANKRUPTCY CASE, (II) IS OWNED BY SELLER, IN ITS
CAPACITY AS OWNER TRUSTEE, (III) IS BENEFICIALLY OWNED BY MARATHON THROUGH
MARATHON’S PARTICIPATION IN THE BENEFICIAL INTEREST IN A TRUST ESTATE, (IV) IS
SUBJECT TO DEBT OWED TO THE INDENTURE TRUSTEE FOR THE BENEFIT OF THE LOAN
PARTICIPANTS, AND (V) IS SUBJECT TO AN EXISTING MORTGAGE IN FAVOR OF THE
INDENTURE TRUSTEE FOR THE BENEFIT OF THE LOAN PARTICIPANTS;


 


1.11                        “FAA” MEANS THE UNITED STATES FEDERAL AVIATION
ADMINISTRATION;


 


1.12                        “FAA BILLS OF SALE” MEANS AN EXECUTED A/C
FORM 8050-2 FAA AIRCRAFT BILL OF SALE IN RESPECT OF THE AIRCRAFT IN
FORM ACCEPTABLE FOR RECORDING WITH THE FAA;


 


1.13                        “FAA COUNSEL” DAUGHERTY, FOWLER, PEREGRIN & HAUGHT,
A PROFESSIONAL CORPORATION;


 


1.14                        “FAA REGISTRATION APPLICATION” MEANS AN EXECUTED A/C
FORM 8050-1 FAA REGISTRATION APPLICATION;


 


1.15                        “INDENTURE TRUSTEE” MEANS JP MORGAN CHASE BANK
ACTING AS INDENTURE TRUSTEE FOR THE LOAN PARTICIPANTS;


 


1.16                        “LEASES” MEANS THE LEVERAGED LEASE STRUCTURE WHEREBY
EACH OF THE AIRCRAFT WERE SUBJECT TO A LEASE BY DELTA, AS LESSEE;


 


1.17                        “LETTER OF INTENT” HAS THE MEANING SET FORTH IN THE
PREAMBLE HERETO;


 


1.18                        “LOAN PARTICIPANTS” MEANS A GROUP OF FINANCIAL
INSTITUTIONS;


 


1.19                        “MARATHON” HAS THE MEANING SET FORTH IN THE PREAMBLE
HERETO;


 


1.20                        “NEW YORK UCC” MEANS THE UNIFORM COMMERCIAL CODE IN
EFFECT IN THE STATE OF NEW YORK;


 


1.21                        “PENDING FORECLOSURE” MEANS THE PENDING PUBLIC SALE
OF THE AIRCRAFT BY THE LOAN PARTICIPANTS UNDER THE EXISTING STRUCTURE SCHEDULED
TO BE HELD ON FEBRUARY 27, 2006 AT 10:00 A.M.;


 


1.22                        “PURCHASER” HAS THE MEANING SET FORTH IN THE
PREAMBLE HERETO;


 


1.23                        “PURCHASE PRICE” HAS THE MEANING SET FORTH IN
SECTION 5.1 HEREOF;


 


1.24                        “REDEMPTION” MEANS SELLER’S EXECUTION OF SELLER’S
RIGHT TO REDEEM THE AIRCRAFT PURSUANT TO SECTION 9-623 OF THE NEW YORK UCC;

 

2

--------------------------------------------------------------------------------


 


1.25                        “RELEASES” HAS THE MEANING SET FORTH IN
SECTION 4.2(E) HEREOF;


 


1.26                        “SECURITY DEPOSIT” HAS THE MEANING SET FORTH IN
SECTION 5.1 HEREOF;


 


1.27                        “SECURITY INTEREST” MEANS ANY MORTGAGE, INCLUDING
THE EXISTING MORTGAGES, CHARGE, PLEDGE, LIEN, ENCUMBRANCE, ASSIGNMENT,
HYPOTHECATION, RIGHT OF SET-OFF OR ANY OTHER AGREEMENT OR ARRANGEMENT HAVING THE
EFFECT OF CONFERRING SECURITY NOT CONSTITUTED BY OR AGAINST PURCHASER;


 


1.28                        “SELLER” HAS THE MEANING SET FORTH IN THE PREAMBLE
HERETO;


 


1.29                        “TAXES” MEANS ANY AND ALL PRESENT AND FUTURE TAXES,
DUTIES, WITHHOLDINGS, LEVIES, ASSESSMENTS, IMPOSTS, FEES, AND OTHER GOVERNMENTAL
CHARGES OF ALL KINDS (INCLUDING WITHOUT LIMITATION ANY VALUE ADDED OR SIMILAR
TAX AND ANY STAMP, DOCUMENTARY, REGISTRATION OR SIMILAR TAX), TOGETHER WITH ANY
PENALTIES, FINES, SURCHARGES AND INTEREST THEREON AND ANY ADDITIONS THERETO;


 


1.30                        “TECHNICAL RECORDS” MEANS ALL AIRCRAFT AND ENGINE
TECHNICAL AND MAINTENANCE RECORDS INCLUDING, BUT NOT LIMITED TO, CURRENT
AIRCRAFT MAINTENANCE MANUALS, AIRCRAFT MAINTENANCE RECORDS, ILLUSTRATED PARTS
CATALOGUE, AIRCRAFT WIRING MANUALS, FAULT ISOLATION MANUALS, AND STRUCTURAL
REPAIR MANUALS;


 


1.31                        “THIRD PARTY LIABILITY EVENT” HAS THE MEANING SET
FORTH IN SECTION 9.1 HEREOF;


 


1.32                        “TRANSACTION DOCUMENTS” MEANS THIS AGREEMENT, THE
FAA BILLS OF SALE, THE BILL OF SALE, THE RELEASES, THE ESCROW INSTRUCTIONS, ANY
AGREEMENT AMENDING OR SUPPLEMENTING ANY OF THE FOREGOING DOCUMENTS, AND ANY
AGREEMENT OR DOCUMENT EXECUTED OR DELIVERED, OR REQUIRED TO BE EXECUTED AND
DELIVERED, IN CONNECTION WITH ANY OF THE FOREGOING DOCUMENTS;


 


1.33                        “TRUST” HAS THE MEANING SET FORTH IN THE PREAMBLE
HERETO; AND


 


1.34                        “TRUST AGREEMENT” MEANS THE TRUST AGREEMENT
DESCRIBED IN SCHEDULE 1 HERETO;


 


2.                                      REPRESENTATIONS AND WARRANTIES


 


2.1                               SELLER’S REPRESENTATIONS AND WARRANTIES: 
SELLER REPRESENTS AND WARRANTS TO PURCHASER THAT THE FOLLOWING STATEMENTS ARE AT
THE DATE HEREOF TRUE AND ACCURATE:


 


(A)                                  SELLER IS A NATIONAL BANKING ASSOCIATION
ORGANIZED AND EXISTING UNDER THE LAWS OF THE UNITED STATES OF AMERICA AND HAS
THE POWER TO ENTER INTO AND IMPLEMENT THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS; AND


 


(B)                                 THE EXECUTION, DELIVERY AND PERFORMANCE OF
THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY HAS BEEN DULY AUTHORIZED BY ALL
NECESSARY ACTION ON THE PART OF SELLER.


 


2.2                               PURCHASER’S REPRESENTATIONS AND WARRANTIES: 
PURCHASER REPRESENTS AND WARRANTS TO SELLER THAT THE FOLLOWING STATEMENTS ARE
TRUE AND ACCURATE AT THE DATE HEREOF:

 

3

--------------------------------------------------------------------------------


 


(A)                                  PURCHASER IS A CORPORATION ORGANIZED AND
EXISTING UNDER THE LAWS OF THE STATE OF DELAWARE AND HAS THE POWER TO ENTER INTO
AND IMPLEMENT THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS; AND


 


(B)                                 THE EXECUTION, DELIVERY, AND PERFORMANCE OF
THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY HAS BEEN DULY AUTHORIZED BY ALL
NECESSARY ACTION ON THE PART OF PURCHASER.


 


2.3                               MARATHON’S REPRESENTATIONS AND WARRANTIES: 
MARATHON REPRESENTS AND WARRANTS TO PURCHASER THAT THE FOLLOWING STATEMENTS ARE
TRUE AND ACCURATE AT THE DATE HEREOF:


 


(A)                                  MARATHON IS A LIMITED PARTNERSHIP ORGANIZED
AND EXISTING UNDER THE LAWS OF DELAWARE AND HAS THE POWER TO ENTER INTO AND
IMPLEMENT THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS;


 


(B)                                 THE EXECUTION, DELIVERY AND PERFORMANCE OF
THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY HAS BEEN DULY AUTHORIZED BY ALL
NECESSARY ACTION ON THE PART OF MARATHON; AND


 


(C)                                  MARATHON HAS THE POWER AND AUTHORITY TO
DIRECT SELLER TO TAKE ALL ACTIONS NECESSARY TO AUTHORIZE AND INSTRUCT SELLER TO
PERFORM THE ACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS (AND NO FURTHER
CONSENTS ARE REQUIRED), AND MARATHON HAS TAKEN ALL ACTIONS NECESSARY TO
AUTHORIZE AND INSTRUCT SELLER TO PERFORM THE ACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS; AND


 


(D)                                 THE UNITED STATES BANKRUPTCY COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK HAS ENTERED AN ORDER APPROVING DELTA’S REJECTION
OF THE LEASES.


 


3.                                      AGREEMENT TO SELL AND PURCHASE


 


3.1                               AGREEMENT:  SUBJECT TO THE PROVISIONS OF THIS
AGREEMENT INCLUDING SECTION 7 HEREOF, SELLER AGREES TO SELL THE AIRCRAFT TO
PURCHASER, AND PURCHASER AGREES TO PURCHASE THE AIRCRAFT FROM SELLER IN AN
“AS-IS, WHERE-IS” CONDITION UPON DELIVERY AS OF THE CLOSING DATE.


 


3.2                               CLOSING DATE:    THE DELIVERY OF THE AIRCRAFT
SHALL OCCUR ON THE CLOSING DATE UPON SATISFACTION (OR WAIVER BY THE APPLICABLE
PARTY) OF THE CONDITIONS PRECEDENT SET FORTH IN SECTION 4 HEREOF, TIME BEING OF
THE ESSENCE OF THIS AGREEMENT. NO ADJOURNMENT OF THE CLOSING DATE SHALL OCCUR,
AND IF THE DELIVERY DOES NOT OCCUR ON OR PRIOR TO FEBRUARY 22, 2006 (I.E. IF THE
CONDITIONS IN SECTION 4 ARE NOT SATISFIED OR WAIVED ON OR PRIOR TO SUCH DATE),
PURCHASER’S OBLIGATION TO PURCHASE THE AIRCRAFT SHALL AUTOMATICALLY TERMINATE,
IN WHICH EVENT (A) THE SECURITY DEPOSIT AND ANY INCOME THEREON SHALL BE
DISTRIBUTED BY THE ESCROW AGENT TO THE SELLER OR THE PURCHASER IN ACCORDANCE
WITH SECTION 5.2 HEREOF AND (B) THE BALANCE OF THE PURCHASE PRICE AND ALL OTHER
AMOUNTS DEPOSITED BY THE PURCHASER INTO THE ESCROW ACCOUNT AND INCOME THEREON
SHALL BE REFUNDED TO THE PURCHASER BY THE ESCROW AGENT WITHIN THREE (3) CALENDAR
DAYS FOLLOWING THE DATE OF PURCHASER’S REQUEST THEREOF.

 

4

--------------------------------------------------------------------------------


 


3.3                               BENEFICIAL OWNER:  UPON RELEASE OF ALL OR A
PORTION OF THE PURCHASE PRICE TO THE INDENTURE TRUSTEE IN ACCORDANCE WITH THE
ESCROW INSTRUCTIONS ON THE CLOSING DATE (WHICH WILL OCCUR WHEN THE CONDITIONS IN
SECTION 4 HAVE BEEN SATISFIED OR WAIVED IN ACCORDANCE WITH SECTION 4), PURCHASER
SHALL BE DEEMED TO BE THE BENEFICIAL OWNER OF THE AIRCRAFT FOR ALL PURPOSES.


 


3.4                               TRANSFER OF TITLE:  SUBJECT TO THE PROVISIONS
OF THIS AGREEMENT AND BY VIRTUE OF DELIVERY AND THE SATISFACTION OR WAIVER OF
THE CONDITIONS IN SECTION 4.2, SELLER SHALL PASS TO PURCHASER FULL LEGAL AND
MARKETABLE TITLE TO THE AIRCRAFT FREE OF SECURITY INTERESTS.


 


3.5                               RISK:  NOTWITHSTANDING ANY PROVISION HEREOF TO
THE CONTRARY, RISK OF LOSS OR DESTRUCTION OF THE AIRCRAFT OR DAMAGE TO THE
AIRCRAFT SHALL PASS FROM SELLER TO PURCHASER ONLY UPON DELIVERY ON THE CLOSING
DATE.


 


4.                                      CONDITIONS PRECEDENT


 


4.1                               SELLER CONDITIONS:  THE OBLIGATION OF SELLER
TO SELL THE AIRCRAFT TO PURCHASER SHALL BE SUBJECT TO FULFILLMENT OF THE
FOLLOWING CONDITIONS PRECEDENT ON OR PRIOR TO THE CLOSING DATE (EXCEPT TO THE
EXTENT THAT SELLER AGREES IN WRITING IN ITS ABSOLUTE DISCRETION TO WAIVE OR
DEFER ANY SUCH CONDITION):


 


(A)                                  SELLER SHALL HAVE RECEIVED A COPY OF THE
ESCROW INSTRUCTIONS DULY EXECUTED BY PURCHASER AND THE ESCROW AGENT;


 


(B)                                 SELLER SHALL HAVE RECEIVED THE PURCHASE
PRICE;


 


(C)                                  SELLER SHALL HAVE RECEIVED A COPY OF THIS
AGREEMENT DULY EXECUTED BY PURCHASER;


 


(D)                                 SELLER SHALL HAVE RECEIVED A DULY EXECUTED
COPY OF THE AIRCRAFT OR AIRCRAFT PARTS EXEMPTION CERTIFICATE; AND


 


(E)                                  THE REPRESENTATIONS GIVEN BY PURCHASER
SHALL BE TRUE AND ACCURATE ON THE CLOSING DATE.


 


4.2                               PURCHASER CONDITIONS:  THE OBLIGATION OF
PURCHASER TO PURCHASE THE AIRCRAFT FROM SELLER SHALL BE SUBJECT TO FULFILLMENT
OF EACH OF THE FOLLOWING CONDITIONS PRECEDENT ON OR PRIOR TO THE CLOSING DATE
(EXCEPT TO THE EXTENT THAT PURCHASER AGREES IN WRITING IN ITS ABSOLUTE
DISCRETION TO WAIVE OR DEFER ANY SUCH CONDITION):


 


(A)                                  PURCHASER SHALL HAVE RECEIVED A COPY OF THE
ESCROW INSTRUCTIONS DULY EXECUTED BY SELLER AND THE ESCROW AGENT;


 


(B)                                 PURCHASER SHALL HAVE RECEIVED A COPY OF THIS
AGREEMENT DULY EXECUTED BY SELLER AND MARATHON;


 


(C)                                  PURCHASER SHALL HAVE RECEIVED FAA BILLS OF
SALE FOR EACH OF THE AIRCRAFT DULY EXECUTED BY SELLER;


 


(D)                                 PURCHASER SHALL HAVE RECEIVED THE BILL OF
SALE DULY EXECUTED BY SELLER;

 

5

--------------------------------------------------------------------------------


 


(E)                                  PURCHASER OR PURCHASER’S FAA COUNSEL SHALL
HAVE RECEIVED (I) THE RELEASE OF THE EXISTING MORTGAGE AND ALL OTHER SECURITY
INTERESTS, IF ANY, AGAINST THE AIRCRAFT IN RECORDABLE FORMAT FOR FILING WITH THE
FAA (“RELEASES”) AND (II) AUTHORIZATION BY THE INDENTURE TRUSTEE TO RELEASE THE
RELEASES FOR RECORDING WITH THE FAA;


 


(F)                                    NO CONSUMMATION OF THE PENDING
FORECLOSURE;


 


(G)                                 CONSUMMATION OF THE REDEMPTION; AND


 


(H)                                 THE REPRESENTATIONS GIVEN BY SELLER AND
MARATHON SHALL BE TRUE AND ACCURATE ON THE CLOSING DATE.


 


5.                                      PURCHASE PRICE


 


5.1                               PURCHASE PRICE:  THE PRICE FOR THE AIRCRAFT IS
TWENTY FOUR MILLION UNITED STATES DOLLARS (“US$24,000,000”) IN CASH FOR ALL THE
AIRCRAFT (I.E. US$8,000,000 PER AIRCRAFT), WHICH AMOUNT SHALL BE SATISFIED BY
PURCHASER’S PAYMENT TO THE ESCROW AGENT (A) ON THE DATE HEREOF OF A SECURITY
DEPOSIT IN THE AMOUNT OF US$1,500,000 (“SECURITY DEPOSIT”) AND (B) ON OR BEFORE
FEBRUARY 21, 2006 OF THE US$22,500,000 BALANCE OF THE PURCHASE PRICE ALL IN
ACCORDANCE WITH THE ESCROW INSTRUCTIONS SET FORTH IN EXHIBIT A.


 


5.2                               SECURITY DEPOSIT/PARTIAL PREPAYMENT/REFUND: 
THE SECURITY DEPOSIT SHALL BECOME A PARTIAL PREPAYMENT OF THE PURCHASE PRICE
OWED BY PURCHASER TO SELLER, FULLY EARNED, AND NON-REFUNDABLE, AND THE SELLER
SHALL HAVE THE RIGHT TO RECEIVE THE SECURITY DEPOSIT AND ANY INCOME EARNED
THEREON FROM THE ESCROW AGENT WITHIN THREE (3) CALENDAR DAYS AFTER THE SELLER’S
REQUEST THEREFOR IF THE DELIVERY DOES NOT OCCUR ON OR BEFORE FEBRUARY 22, 2006
(I.E. IF THE CONDITIONS SET FORTH IN SECTION 4 ARE NOT SATISFIED OR WAIVED PRIOR
TO SUCH DATE), EXCEPT (I) IN THE EVENT OF THE OCCURRENCE OF THE PENDING
FORECLOSURE PRIOR TO THE EFFECTUATION OF THE REDEMPTION, (II) IN THE EVENT OF
DEFAULT BY SELLER UNDER THIS PURCHASE AGREEMENT, (III) IN THE EVENT DELIVERY
DOES NOT OCCUR ON OR PRIOR TO FEBRUARY 22, 2006 AS PROVIDED IN SECTION 3.2
HEREOF FOR A REASON OTHER THAN A BREACH BY THE PURCHASER OF ITS OBLIGATIONS
UNDER THIS AGREEMENT, OR (IV) IN THE EVENT OF A TOTAL OR PARTIAL LOSS OF THE
AIRCRAFT PRIOR TO DELIVERY, AND IN EACH SUCH CASE SET FORTH IN CLAUSES
(I) THROUGH (IV) OF THIS SENTENCE, PURCHASER’S OBLIGATION TO PURCHASE THE
AIRCRAFT SHALL AUTOMATICALLY TERMINATE AND THE SECURITY DEPOSIT AND THE BALANCE
OF THE PURCHASE PRICE AND ALL OTHER AMOUNTS DEPOSITED BY THE PURCHASER INTO THE
ESCROW ACCOUNT AND ANY INCOME THEREON SHALL BE REFUNDED TO THE PURCHASER WITHIN
THREE (3) CALENDAR DAYS FOLLOWING THE DATE OF PURCHASER’S REQUEST THEREOF.


 


6.                                      DELIVERY


 


6.1                               DELIVERY:  SUBJECT TO THE PROVISIONS OF
SECTION 3 AND SATISFACTION (OR WAIVER BY THE APPLICABLE PARTY) OF THE CONDITIONS
PRECEDENT SET OUT IN SECTIONS 4.1 AND 4.2, SELLER SHALL EFFECT THE TRANSFER OF
TITLE TO THE AIRCRAFT TO PURCHASER ON THE CLOSING DATE BY DULY EXECUTING AND
DELIVERING THE FAA BILLS OF SALE AND THE BILL OF SALE, AND DELIVERING THE
RELEASES TO PURCHASER. UPON DELIVERY OF THE FAA BILLS OF SALE, THE BILL OF SALE,
AND THE RELEASES TO PURCHASER AND PAYMENT OF THE PURCHASE PRICE TO SELLER, TITLE
TO THE AIRCRAFT SHALL PASS FROM SELLER TO PURCHASER. IT IS UNDERSTOOD THAT THE
RECEIPT OF THE RELEASES BY THE

 

6

--------------------------------------------------------------------------------


 


PURCHASER’S FAA COUNSEL AND AUTHORIZATION BY THE INDENTURE TRUSTEE TO RELEASE
THE RELEASES FOR RECORDING WITH THE FAA SHALL CONSTITUTE RECEIPT OF SUCH
RELEASES HEREUNDER BY THE PURCHASER SUFFICIENT FOR THE PURCHASER TO AUTHORIZE
THE ESCROW AGENT (UPON SATISFACTION (OR WAIVER BY THE APPLICABLE PARTY) OF ALL
OTHER CONDITIONS IN SECTION 4) TO WIRE TO THE INDENTURE TRUSTEE THE AMOUNT
REQUIRED TO CONSUMMATE THE REDEMPTION.


 


6.2                               DELIVERY LOCATION:  THE FAA BILLS OF SALE, THE
BILL OF SALE, AND THE RELEASES SHALL BE DELIVERED TO PURCHASER (OR FAA COUNSEL)
WHILE THE AIRCRAFT IS LOCATED ON THE GROUND AT SOUTHERN CALIFORNIA AVIATION IN
VICTORVILLE, CALIFORNIA (THE “DELIVERY LOCATION”). PURCHASER SHALL BE SOLELY
RESPONSIBLE FOR TAKING PHYSICAL POSSESSION OF THE AIRCRAFT AT ITS CURRENT
LOCATION AT SOUTHERN CALIFORNIA AVIATION IN VICTORVILLE, CALIFORNIA.


 


6.3                               TENDER AND ACCEPTANCE OF DELIVERY:  ON THE
CLOSING DATE, SUBJECT TO THE PROVISIONS OF SECTION 3 AND SATISFACTION (OR WAIVER
BY THE APPLICABLE PARTY) OF THE CONDITIONS PRECEDENT SET OUT IN SECTIONS 4.1 AND
4.2, SELLER SHALL TENDER THE AIRCRAFT FOR DELIVERY AND PURCHASER SHALL
ACKNOWLEDGE ACCEPTANCE OF THE AIRCRAFT, BY EXECUTION AND DELIVERY OF AN
ACCEPTANCE CERTIFICATE IN SUBSTANTIALLY THE SAME FORM AS EXHIBIT C HERETO.


 


7.                                      CONDITION OF AIRCRAFT


 


7.1                               DISCLAIMERS:  EACH OF THE AIRCRAFT IS BEING
CONVEYED “AS-IS, WHERE-IS” UPON DELIVERY AS OF THE CLOSING DATE, WITH ALL FAULTS
AND WITHOUT ANY REPRESENTATION, WARRANTY, OR GUARANTEE OF ANY KIND BEING MADE OR
GIVEN BY THE SELLER OR ITS SERVANTS OR AGENTS, EXPRESS OR IMPLIED, ARISING BY
LAW OR OTHERWISE, OTHER THAN AS EXPRESSLY PROVIDED FOR HEREIN.


 


WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE SELLER SPECIFICALLY
DISCLAIMS, AND EXCLUDES FROM THIS AGREEMENT, OTHER THAN AS EXPRESSLY PROVIDED
HEREIN, AND PURCHASER BY THE ACCEPTANCE HEREOF EXPRESSLY WAIVES: (A) ANY
WARRANTY AS TO THE AIRWORTHINESS, VALUE, DESIGN, QUALITY, DURABILITY, COMPLIANCE
WITH SPECIFICATIONS, MANUFACTURE, OPERATIONS, OR CONDITION OF THE AIRCRAFT, THE
EQUIPMENT INSTALLED THEREON, OR ANY DAMAGE THERETO; (B) ANY EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY OF MERCHANTABILITY OR FITNESS FOR USE OR FOR A
PARTICULAR PURPOSE; (C) ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY OF
FREEDOM FROM ANY RIGHTFUL CLAIM BY WAY OF INFRINGEMENT OR THE LIKE (INCLUDING
WITHOUT LIMITATION, INFRINGEMENT OF ANY PATENT, TRADEMARK OR COPYRIGHT); (D) ANY
IMPLIED REPRESENTATION OR WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OF TRADE WITH RESPECT TO THE AIRCRAFT; (E) ANY EXPRESS OR
IMPLIED WARRANTY REGARDING THE CONDITION OF THE AIRCRAFT; AND (F) ANY OBLIGATION
OR LIABILITY OF ANY OF SELLER OR MARATHON ARISING IN CONTRACT OR IN TORT
(INCLUDING STRICT LIABILITY OR SUCH AS MAY ARISE BY REASON OF SUCH PERSON’S
NEGLIGENCE NOT CONSTITUTING GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) ACTUAL OR
IMPUTED, OR IN STRICT LIABILITY, INCLUDING ANY OBLIGATION OR LIABILITY FOR LOSS
OF USE, REVENUE OR PROFIT, WITH RESPECT TO THE AIRCRAFT OR

 

7

--------------------------------------------------------------------------------


 


FOR ANY LIABILITY OF SELLER OR MARATHON TO ANY THIRD PARTY OR ANY OTHER DIRECT,
INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGE WHATSOEVER WITH RESPECT TO THE
AIRCRAFT.


 


7.2                               ACCEPTANCE OF DELIVERY:  DELIVERY OF THE
AIRCRAFT BY THE SELLER, ACCEPTANCE OF THE AIRCRAFT BY PURCHASER AND, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS SHALL
BE CONCLUSIVE PROOF, AS BETWEEN PURCHASER AND SELLER, THAT PURCHASER HAS
EXAMINED AND INVESTIGATED THE AIRCRAFT AND EACH PART THEREOF AND THAT THE
AIRCRAFT ARE IN EVERY WAY SATISFACTORY TO PURCHASER.


 

NOTWITHSTANDING THE FOREGOING, PRIOR TO AND/OR AFTER DELIVERY, SELLER SHALL (AT
PURCHASER’S SOLE COST AND EXPENSE) COOPERATE WITH PURCHASER AS REASONABLY
NECESSARY (I) TO OBTAIN VALID CERTIFICATES OF AIRWORTHINESS FOR THE AIRCRAFT (IT
BEING UNDERSTOOD THAT SELLER GIVES NO REPRESENTATION, WARRANTY OR ASSURANCE OF
ANY KIND THAT SUCH CERTIFICATES CAN BE OBTAINED), (II) TO ENSURE THE AIRCRAFT
COMPLY WITH SUCH CERTIFICATES, (III) TO OBTAIN, AND BE IN COMPLIANCE WITH,
CURRENT AND VALID REGISTRATION FOR THE AIRCRAFT, AND (IV) TO OBTAIN, AND IF
NECESSARY RECREATE, ALL TECHNICAL RECORDS (IT BEING UNDERSTOOD THAT SELLER GIVES
NO REPRESENTATION, WARRANTY OR ASSURANCE OF ANY KIND THAT SUCH TECHNICAL RECORDS
CAN BE OBTAINED OR RECREATED).

 


8.                                      MANUFACTURER’S WARRANTIES


 


8.1                               MANUFACTURER WARRANTIES. EFFECTIVE UPON
DELIVERY AS OF THE CLOSING DATE, SELLER HEREBY ASSIGNS TO PURCHASER ALL SELLER’S
RIGHTS, TITLE, AND INTEREST (TO THE EXTENT THAT SUCH ASSIGNMENT IS PERMITTED BY
THE TERMS HEREOF) IN:


 


(A)                                  ALL AGREEMENTS WITH THE AIRCRAFT AND ENGINE
MANUFACTURES OR ANY THIRD PARTY SUPPLIER OR MAINTENANCE PROVIDER RELATING TO THE
APPLICABLE AIRCRAFT AND ENGINE WARRANTIES, IF ANY.


 


IT IS UNDERSTOOD THAT SELLER GIVES NO REPRESENTATION, WARRANTY OR ASSURANCE OF
ANY KIND THAT ANY OF THE FOREGOING CAN BE ACCOMPLISHED OR THAT ANY SUCH
ASSIGNMENT WILL BE EFFECTIVE.


 


8.2                               FURTHER ASSURANCES WITH RESPECT TO
MANUFACTURER WARRANTIES:  SELLER AGREES ON REQUEST BY PURCHASER TO GIVE NOTICE
OF SUCH ASSIGNMENT TO THE MANUFACTURERS OR ANY THIRD PARTY SUPPLIER OR
MAINTENANCE PROVIDER. SELLER ALSO HEREBY GRANTS TO PURCHASER RIGHTS OF
SUBROGATION RELATING TO ANY CLAIM WHICH SELLER MAY HAVE UNDER SUCH WARRANTIES
CONCERNING THE AIRCRAFT, AND ANY ENGINES OR PARTS. SELLER SHALL EXECUTE AND
DELIVER APPROPRIATE INSTRUMENTS AND TAKE SUCH OTHER ACTION AS PURCHASER
MAY REASONABLY REQUEST AND AS MAY BE REASONABLY NECESSARY TO SECURE SUCH RIGHTS
AND PROTECTION FOR PURCHASER.

 

8

--------------------------------------------------------------------------------


 


9.                                      INDEMNITY AND TAXES


 


9.1                               INDEMNITY:  SELLER AND MARATHON, JOINTLY AND
SEVERALLY, AGREE TO INDEMNIFY PURCHASER AND ITS OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, AND AFFILIATES AGAINST ANY LIABILITY TO A THIRD PARTY WHICH ANY SUCH
PERSON MAY INCUR IN RELATION TO THE AIRCRAFT TO THE EXTENT SUCH LIABILITY ARISES
OUT OF AN EVENT THAT OCCURRED PRIOR TO DELIVERY OF THE AIRCRAFT TO PURCHASER
(“THIRD PARTY LIABILITY EVENT”), TO THE EXTENT SELLER OR MARATHON WOULD HAVE
RECOURSE TO DELTA OR THE PRIOR OPERATOR FOR SUCH AMOUNTS AND DOES IN FACT
RECOVER FROM DELTA OR SUCH PRIOR OPERATOR FOR SUCH LIABILITY. FOR THE AVOIDANCE
OF DOUBT, (A) THE INDEMNITY BY SELLER AND MARATHON IS BEING PROVIDED ON A
NON-RECOURSE BASIS, IN THAT IT WILL BE LIMITED TO THE AMOUNT, IF ANY, THAT
SELLER AND MARATHON ACTUALLY RECOVER FROM DELTA OR THE PRIOR OPERATOR OF THE
AIRCRAFT ON ACCOUNT OF THE THIRD PARTY LIABILITY EVENT, AND (B) ANY AMOUNT
RECEIVED BY SELLER MARATHON FROM DELTA OR THE PRIOR OPERATOR ON ACCOUNT OF ANY
CLAIM OTHER THAN A CLAIM FOR INDEMNITY FOR THE THIRD PARTY LIABILITY EVENT,
INCLUDING WITHOUT LIMITATION AMOUNTS RECEIVED ON ACCOUNT OF DELTA’S OR THE PRIOR
OPERATOR’S REJECTION OF ANY OF THE LEASES, ANY TAX INDEMNITY CLAIM, OR ANY
ADMINISTRATIVE CLAIM AGAINST DELTA OR THE PRIOR OPERATOR, WILL NOT BE DEEMED TO
HAVE BEEN RECOVERED FROM DELTA OR THE PRIOR OPERATOR FOR THE PURPOSES OF THIS
INDEMNITY AND WILL THEREFORE NOT BE AVAILABLE TO FUND THE INDEMNITY HEREUNDER
WITH RESPECT TO ANY THIRD PARTY LIABILITY EVENT.


 


9.2                               TAXES:  PURCHASER SHALL BE RESPONSIBLE FOR ALL
SALES, USE, TRANSFER, VALUE ADDED, AND SIMILAR TAXES ARISING IN CONNECTION WITH
THE SALE OF THE AIRCRAFT, OTHER THAN TAXES ASSESSED AGAINST A PARTY ATTRIBUTABLE
TO SUCH PARTY’S OVERALL INCOME, PROFITS, OR GAINS. THE PARTIES SHALL COOPERATE
(AT THE EXPENSE OF THE PARTY REQUESTING ACTION TO BE TAKEN) IN ORDER TO MINIMIZE
THE IMPOSITION OF ANY SUCH TAXES.


 


10.                               FURTHER PROVISIONS


 


10.1                        FURTHER ASSURANCES:  SELLER AGREES FROM TIME TO TIME
TO DO AND PERFORM, AT PURCHASER’S EXPENSE (EXCEPT IN THE CASE OF DELIVERY OF THE
RELEASES WHICH SHALL BE ACCOMPLISHED AT SELLER’S SOLE COST AND EXPENSE), SUCH
OTHER AND FURTHER ACTS AND EXECUTE AND DELIVER ANY AND ALL SUCH OTHER
INSTRUMENTS AS MAY BE REQUIRED BY LAW OR REASONABLY REQUESTED BY PURCHASER TO
ESTABLISH, MAINTAIN, AND PROTECT THE RIGHTS AND REMEDIES OF THE PARTIES AS SET
FORTH HEREIN AND TO CARRY OUT AND EFFECT THE INTENT AND PURPOSE OF THIS
AGREEMENT.


 


10.2                        RIGHTS CUMULATIVE, WAIVERS:  THE RIGHTS OF EACH OF
THE PARTIES UNDER THIS AGREEMENT ARE CUMULATIVE, MAY BE EXERCISED AS OFTEN AS
EACH PARTY CONSIDERS APPROPRIATE AND ARE IN ADDITION TO ITS RIGHTS UNDER
APPLICABLE LAW. THE RIGHTS OF EACH OF THE PARTIES (WHETHER ARISING UNDER THIS
AGREEMENT OR THE APPLICABLE LAW) SHALL NOT BE CAPABLE OF BEING WAIVED OR VARIED
OTHERWISE THAN BY AN EXPRESS WAIVER OR VARIATION IN WRITING; AND IN PARTICULAR
ANY FAILURE TO EXERCISE OR ANY DELAY IN EXERCISING ANY OF SUCH RIGHTS SHALL NOT
OPERATE AS A WAIVER OR VARIATION OF THAT OR ANY OTHER SUCH RIGHT; ANY DEFECTIVE
OR PARTIAL EXERCISE OF ANY OF SUCH RIGHTS SHALL NOT PRECLUDE ANY OTHER OR
FURTHER EXERCISE OF THAT OR ANY OTHER SUCH RIGHT; AND NO ACT OR COURSE OF
CONDUCT OR NEGOTIATION ON THE PART OF EITHER PARTY OR ON ITS BEHALF SHALL IN ANY
WAY PRECLUDE IT FROM EXERCISING ANY SUCH RIGHT OR CONSTITUTE A SUSPENSION OR ANY
VARIATION OF ANY SUCH RIGHT.

 

9

--------------------------------------------------------------------------------


 


10.3                        AMENDMENTS:  THE PROVISIONS OF THIS AGREEMENT SHALL
NOT BE VARIED OTHERWISE THAN BY AN INSTRUMENT IN WRITING EXECUTED BY OR ON
BEHALF OF THE PARTIES HERETO.


 


10.4                        NOTICES:  UNLESS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL NOTICES, INSTRUCTIONS, DEMANDS, AND OTHER COMMUNICATIONS HEREUNDER
SHALL BE IN WRITING AND SHALL BE DELIVERED PERSONALLY, SENT VIA FEDERAL EXPRESS
OR OTHER EXPRESS COURIER SERVICE, EFFECTIVE UPON DELIVERY OR REFUSAL OF
ATTEMPTED DELIVERY, OR SENT BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID AND
RETURN RECEIPT REQUESTED, OR SENT BY FACSIMILE TRANSMISSION, WITH A CONFIRMING
COPY SENT BY AIR MAIL, POSTAGE PREPAID, AND THE DATE OF PERSONAL DELIVERY OR
FACSIMILE TRANSMISSION OR 7 BUSINESS DAYS AFTER THE DATE OF MAILING (OTHER THAN
IN THE CASE OF THE MAILING OF A CONFIRMING COPY OF A FACSIMILE TRANSMISSION), AS
THE CASE MAY BE, SHALL BE THE DATE OF SUCH NOTICE, IN EACH CASE ADDRESSED TO:


 


SELLER:


 


WILMINGTON TRUST COMPANY

 

 

Rodney Square North


 


 


1110 NORTH MARKET STREET


 


 


WILMINGTON, DELAWARE 19801


 


 


ATTN: ANITA ROSELLI


 


 


 


 


 


TELEPHONE: (302) 636-6198


 


 


FACSIMILE: (302) 636-6140


 


 


 

 

 

Marathon Structured Finance Fund, L.P.

 

 

461 Fifth Avenue

 

 

New York, New York 10017

 

 

Attention: Mr. Louis Hanover

 

 

 

 

 

Telephone: (212) 381-4431

 

 

Facsimile: (212) 381-4498

 

 

 

 

 

with copy to:

 

 

 

 

 

Bruce C. Silvers, Esq.

 

 

Bingham McCutchen LLP

 

 

One State Street

 

 

Hartford, Connecticut 06103

 

 

 

 

 

Telephone: (860) 240-2943

 

 

Facsimile: (860) 240-2561

 

 

 


PURCHASER:


 


HAWAIIAN AIRLINES, INC.


 


 


3375 KOAPAKA ST., SUITE G 350


 


 


HONOLULU, HAWAII 96819


 


 


ATTN: EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER


 


 


 

 

 

Telephone: (808) 835-3700

 

 

Facsimile: (808) 835-3695

 

10

--------------------------------------------------------------------------------


 


 


 


WITH COPY TO:


 


 


 


 


 


RONALD W. GOLDBERG, ESQ.


 


 


ORRICK, HERRINGTON & SUTCLIFFE LLP


 


 


777 SOUTH FIGUEROA STREET, SUITE 3200

 

 

Los Angeles, California 90017

 

 

 

 

 

Telephone: (213) 612-2382

 

 

Facsimile: (213) 612-2499

 


10.5                        ENTIRE AGREEMENT:  THIS AGREEMENT AND THE ESCROW
INSTRUCTIONS CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO IN
RELATION TO THE SALE AND PURCHASE OF THE AIRCRAFT AND SUPERSEDE ALL PREVIOUS
PROPOSALS, AGREEMENTS, AND OTHER WRITTEN AND ORAL COMMUNICATIONS IN RELATION
THERETO.


 


10.6                        COSTS AND EXPENSES:


 


(A)                                  EACH PARTY SHALL BEAR ITS OWN FEES, COSTS,
AND EXPENSES IN CONNECTION WITH THE PREPARATION, NEGOTIATION, AND COMPLETION OF
THIS AGREEMENT AND PERFORMANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT
AS EXPRESSLY PROVIDED HEREIN. SHOULD A DISPUTE ARISE BETWEEN THE PARTIES IN
CONNECTION WITH THIS AGREEMENT, THE PREVAILING PARTY SHALL BE ENTITLED TO
REIMBURSEMENT OF REASONABLE LEGAL FEES IN CONNECTION WITH ANY LITIGATION
OCCURRING AS A RESULT OF THAT DISPUTE.


 


(B)                                 FOR THE AVOIDANCE OF DOUBT, PURCHASER SHALL
NOT BE RESPONSIBLE FOR ANY BROKER’S FEES, COMMISSIONS, OR EXPENSES RELATING TO
THE SALE OF THE AIRCRAFT BY SELLER.


 


10.7                        COUNTERPARTS:  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF SEPARATE COUNTERPARTS BY THE PARTIES, AND EACH COUNTERPART SHALL WHEN
EXECUTED AND DELIVERED BE AN ORIGINAL DOCUMENT, BUT ALL COUNTERPARTS SHALL
TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


11.                               LAW AND JURISDICTION


 


11.1                        GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE;
WAIVER OF JURY TRIAL:


 


(A)                                  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE SELLER, THE PURCHASER, AND MARATHON HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.


 


(B)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE SELLER, PURCHASER, AND MARATHON HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS. EACH OF THE SELLER, THE PURCHASER, AND

 

11

--------------------------------------------------------------------------------


 


MARATHON HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
JURISDICTION OVER SUCH PERSON, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT BROUGHT IN ANY OF THE
AFORESAID COURTS, THAT ANY SUCH COURT LACKS JURISDICTION OVER SUCH PERSON. EACH
OF THE SELLER AND THE PURCHASER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID TO SUCH PERSON, AT ITS ADDRESS FOR
NOTICES PURSUANT TO SECTION 10.4 HEREOF, SUCH SERVICE TO BECOME EFFECTIVE TEN
(10) DAYS AFTER SUCH MAILING. EACH OF THE SELLER AND THE PURCHASER HEREBY
IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF EACH OF THE SELLER, THE
PURCHASER AND MARATHON TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE OTHER PARTY IN
ANY OTHER JURISDICTION.


 


(C)                                  EACH OF THE SELLER, THE PURCHASER, AND
MARATHON HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE COURTS
REFERRED TO IN CLAUSE (B) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE
SELLER, PURCHASER AND MARATHON FURTHER IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE
TO TRIAL BY JURY IN ANY COURT OR JURISDICTION, INCLUDING, WITHOUT LIMITATION,
THOSE REFERRED TO IN CLAUSE (B) ABOVE, IN RESPECT OF ANY MATTER ARISING OUT OF
OR RELATING TO THIS AGREEMENT.


 


12.                               BROKERS AND OTHER THIRD PARTIES


 


12.1                        NO BROKERS: OTHER THAN PURCHASER’S RETENTION OF CIT
TO FACILITY THE PROCUREMENT OF THE AIRCRAFT, EACH OF THE PARTIES HEREBY
REPRESENTS AND WARRANTS TO THE OTHER THAT IT HAS NOT PAID, AGREED TO PAY, OR
CAUSED TO BE PAID DIRECTLY OR INDIRECTLY IN ANY FORM, ANY COMMISSION,
PERCENTAGE, CONTINGENT FEE, BROKERAGE OR OTHER SIMILAR PAYMENTS OF ANY KIND, IN
CONNECTION WITH THE ESTABLISHMENT OR OPERATION OF THIS AGREEMENT, TO ANY PERSON
(OTHER THAN FEES PAYABLE BY EACH PARTY TO ITS LEGAL ADVISERS).

 

12

--------------------------------------------------------------------------------


 


12.2                        INDEMNITY: EACH PARTY AGREES TO INDEMNIFY AND HOLD
THE OTHER HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, SUITS, DAMAGES, COSTS,
AND EXPENSES (INCLUDING, BUT NOT LIMITED TO REASONABLE ATTORNEYS’ FEES) ASSERTED
BY ANY AGENT, BROKER, OR OTHER THIRD PARTY, AGAINST A COUNTERPARTY TO THIS
AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS FOR ANY COMMISSION OR COMPENSATION
OF ANY NATURE WHATSOEVER BASED UPON THIS AGREEMENT OR THE TRANSACTION DOCUMENTS
OR THE AIRCRAFT, IF SUCH CLAIM, SUIT, DAMAGE, COST, OR EXPENSE ARISES OUT OF ANY
BREACH BY THE INDEMNIFYING PARTY, ITS EMPLOYEES, OR AGENTS OF SECTION 12.1
HEREOF.


 


12.3                        LIMITATION OF OWNER TRUSTEE LIABILITY: IT IS
EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES THAT (A) THIS AGREEMENT IS
EXECUTED AND DELIVERED BY WILMINGTON TRUST COMPANY, NOT INDIVIDUALLY OR
PERSONALLY, BUT SOLELY AS OWNER TRUSTEE, IN THE EXERCISE OF THE POWERS AND
AUTHORITY CONFERRED AND VESTED IN IT, PURSUANT TO THE TRUST AGREEMENT, (B) EACH
OF THE REPRESENTATIONS, UNDERTAKINGS AND AGREEMENTS HEREIN MADE ON THE PART OF
THE TRUST IS MADE AND INTENDED NOT AS PERSONAL REPRESENTATIONS, UNDERTAKINGS AND
AGREEMENTS BY WILMINGTON TRUST COMPANY BUT IS MADE AND INTENDED FOR THE PURPOSE
OF BINDING ONLY THE TRUST, (C) NOTHING HEREIN CONTAINED SHALL BE CONSTRUED AS
CREATING ANY LIABILITY ON WILMINGTON TRUST COMPANY, INDIVIDUALLY OR PERSONALLY,
TO PERFORM ANY COVENANT EITHER EXPRESSED OR IMPLIED CONTAINED HEREIN, ALL SUCH
LIABILITY, IF ANY, BEING EXPRESSLY WAIVED BY THE PARTIES HERETO AND BY ANY
PERSON CLAIMING BY, THROUGH OR UNDER THE PARTIES HERETO, AND (D) UNDER NO
CIRCUMSTANCES SHALL WILMINGTON TRUST COMPANY BE PERSONALLY LIABLE FOR THE
PAYMENT OF ANY INDEBTEDNESS OR EXPENSES OF THE TRUST OR BE LIABLE FOR THE BREACH
OR FAILURE OF ANY OBLIGATION, REPRESENTATION, WARRANTY OR COVENANT MADE OR
UNDERTAKEN BY THE TRUST UNDER THIS AGREEMENT OR ANY OTHER RELATED DOCUMENTS.


 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first shown above.

 

 

SELLER:

 

 

 

Wilmington Trust Company, not in its individual
capacity but solely as Owner Trustee

 

 

 

 

 

By

/S/ Anita Roselli

 

 

Name: Anita Roselli

 

Title: Financial Services Officer

 

 

 

PURCHASER:

 

 

 

 

 

Hawaiian Airlines, Inc.

 

 

 

 

 

By

/S/ Peter Ingram

 

 

Name: Peter Ingram

 

Title: Executive Vice President, Chief Financial
Officer & Treasurer

 

 

 

 

 

By

/S/ H. Norman Davies, Jr.

 

 

Name: H. Norman Davies, Jr.

 

Title: Executive Vice President - Operations

 

 

 

MARATHON:

 

 

 

Marathon Structured Finance Fund, L.P.

 

 

 

By

/S/ Louis Hanover

 

 

Name: Louis Hanover

 

Title: Chief Investment Officer

 

14

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

DESCRIPTION OF TRUST

 

Trust Agreement (Delta 1986-7, 8 &9) dated as of October 1, 1992 between The
First National Bank of Boston and Wilmington Trust Company, as Owner Trustee.

 

1

--------------------------------------------------------------------------------